Case 2:17-cv-09288-GW-GJS Document 25 Filed 10/12/18 Page 1 of 4 Page ID #:607



  1   DANIEL J. SCHACHT, #259717
      dschacht@donahue.com
  2   ANDREW S. MACKAY, #197074
      amackay@donahue.com
  3   JONATHAN MCNEIL WONG, #112224
      jmwong@donahue.com
  4   DANIEL H. SENTER, #271626
      dsenter@donahue.comd
  5   DONAHUE FITZGERALD LLP
      1999 Harrison Street 25th Floor
  6   Oakland, California 94612-3520
      Telephone: (510) 451-3300
  7   Facsimile: (510) 451-1527
  8   Attorneys for Plaintiff
  9   JOHN NADOLENCO, #181128
      jnadolenco@mayerbrown.com
 10   MAYER BROWN LLP
      350 South Grand Avenue, 25th Floor
 11   Los Angeles, CA 90071
      Telephone: (213) 229-9500
 12   Facsimile: (213) 625-0248
 13   ALLISON L. STILLMAN (admitted pro hac
      vice)
 14   astillman@mayerbrown.com
      MAYER BROWN LLP
 15   1221 Avenue of the Americas
      New York, NY 10021
 16   Telephone: (212) 506-2500
      Facsimile: (202) 262-1910
 17
      Attorneys for Defendant
 18
                                UNITED STATES DISTRICT COURT
 19
                             CENTRAL DISTRICT OF CALIFORNIA
 20
                                     WESTERN DIVISION
 21
 22
      WIXEN MUSIC PUBLISHING,                Case No. 2:17-cv-09288-GW-GJS
 23   INC.,
                                             JOINT RULE 26(F) REPORT
 24                     Plaintiff,
 25                v.
 26   SPOTIFY USA INC.,
 27                     Defendant.
 28

                                              JOINT RULE 26(F) REPORT; CASE NO. 17-CV-09288
Case 2:17-cv-09288-GW-GJS Document 25 Filed 10/12/18 Page 2 of 4 Page ID #:608



  1         Pursuant to Fed. R. Civ. P. 26(f) and Local Rule 26-1, counsel for plaintiff
  2   Wixen Music Publishing, Inc. (“Wixen” or “Plaintiff”) and counsel for defendant
  3   Spotify USA Inc. (“Spotify” or “Defendant”) hereby jointly submit the following
  4   report.
  5         Wixen commenced this action on December 29, 2017 by filing a complaint
  6   alleging copyright infringement (the “Complaint”). Spotify returned an executed
  7   waiver of service dated March 21, 2018. On May 25, 2018, the parties filed a
  8   stipulation to extend Spotify’s deadline to respond to the Complaint to June 20,
  9   2018. (Dkt. 12.)
 10         On June 11, 2018, the parties filed a stipulation to extend Spotify’s deadline
 11   to respond to the Complaint to August 20, 2018. (Dkt. 14.) On June 12, 2018, the
 12   Court approved the stipulation, ordering (i) Spotify to respond by August 20, 2018,
 13   (ii) the parties to submit a joint discovery plan by August 13, 2018, and (iii) that the
 14   Court shall hold a scheduling conference and issue a scheduling order on August
 15   20, 2018. (Dkt. 15.)
 16         On July 30, 2018, the parties filed a stipulation to extend Spotify’s deadline
 17   to respond to the Complaint to October 19, 2018. (Dkt. 21.) On August 1, 2018, the
 18   Court approved the stipulation, ordering (i) Spotify to respond by October 19, 2018,
 19   (ii) the parties to submit a joint discovery plan by October 12, 2018, and (iii) that
 20   the Court shall issue a scheduling order on October 19, 2018.
 21         On October 10, 2018, the parties filed a joint stipulation to extend Spotify’s
 22   deadline to respond to the complaint to January 17, 2019, and to extend the time for
 23   the parties to submit a Rule 26(f) report until January 10, 2019.
 24         Wixen and Spotify met and conferred regarding this Joint Report on October
 25   5, 2018 and again on October 12, 2018.
 26         As noted in the October 10 Joint Stipulation, the parties continue to be
 27   engaged in settlement discussions, and have made significant progress toward a
 28   resolution of the claims asserted in this litigation. The parties have substantially
                                                -1-
                                                      JOINT RULE 26(F) REPORT; CASE NO. 17-CV-09288
Case 2:17-cv-09288-GW-GJS Document 25 Filed 10/12/18 Page 3 of 4 Page ID #:609



  1   narrowed the issues that remain to be resolved, and believe that they will be able to
  2   resolve those remaining issues; the parties have committed to engage in private
  3   mediation in the event that they need any assistance in achieving that resolution.
  4   The parties further agree that engaging in litigation of the myriad disputed
  5   procedural and substantive issues, including the procedural issues relevant to a joint
  6   scheduling report under Rule 26(f), would be counterproductive to the parties’
  7   ongoing efforts to resolve the litigation.
  8         Accordingly, the parties respectfully request that the Court grant the October
  9   10 stipulation extending the due dates for: the parties’ to submit a joint scheduling
 10   report under Rule 26(f); Spotify to respond to the Complaint; and the Court to issue
 11   a scheduling order. In the event that the Court declines to extend the dates as
 12   requested, the parties will submit a further proposed Rule 26(f) discovery plan in
 13   advance of any scheduling conference.
 14   Dated: October 12, 2018                DONAHUE FITZGERALD LLP
 15
 16                                          By: /s/ Daniel J. Schacht
                                               Daniel J. Schacht
 17                                            Attorneys for Plaintiff
                                               WIXEN MUSIC PUBLISHING, INC.
 18
      Dated: October 12, 2018                MAYER BROWN LLP
 19
 20
                                             By: /s/ John Nadolenco
 21                                            John Nadolenco
 22                                            Attorneys for Defendant
                                               SPOTIFY USA INC.
 23
 24
 25
 26
 27
 28
                                                   -2-
                                                         JOINT RULE 26(F) REPORT; CASE NO. 17-CV-09288
Case 2:17-cv-09288-GW-GJS Document 25 Filed 10/12/18 Page 4 of 4 Page ID #:610



  1                                      ATTESTATION
  2      I, John Nadolenco, am the ECF user whose User ID and Password are being
  3   used to file this Report. Pursuant to Civil L.R. 5-4.3.4 regarding signatures, I
  4   hereby attest that the other signatories listed have concurred in this filing.
  5
                                        /s/ John Nadolenco
  6                                     John Nadolenco
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 -3-
                                                       JOINT RULE 26(F) REPORT; CASE NO. 17-CV-09288
